Citation Nr: 1308166	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen service connection for hypertension.

3.  Whether new and material evidence has been received to reopen service connection for headaches.

4.  Whether new and material evidence has been received to reopen service connection for bleeding gums.

5.  Whether new and material evidence has been received to reopen service connection for a respiratory disorder.

6.  Whether new and material evidence has been received to reopen service connection for a multiple joint disorder.

7.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

8.  Entitlement to service connection for a sleep disorder. 

9.  Entitlement to service connection for a left wrist disorder.  

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from November 1990 to July 1991.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2006 rating decision denied reopening of service connection for diabetes mellitus, hypertension, headaches, bleeding gums, a respiratory disorder, a multiple joint disorder, and a low back disorder; this rating decision also denied service connection for a sleep disorder.  The December 2007 rating decision, in pertinent part, denied service connection for a left wrist disorder and bilateral hearing loss.  These claims are being remanded to the RO via the Appeals Management Center (AMC).  

The issues of entitlement to increased disability evaluations for arthritis of the right ankle and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's claim for an increased disability rating for his right ankle disability was received in July 2011, and his claim for an increased disability rating for tinnitus was received in July 2012.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes that, in a February 2012 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at the local regional office.  At that time, the Veteran indicated that he intended to appeal all of the issues listed on the statements of the case and supplemental statements of the case sent by the RO.  However, the claims file was subsequently transferred to the Board without indication that a Board hearing had actually been scheduled and the Veteran has not indicated that he intended to withdraw this request for a Travel Board hearing.  As such, the Veteran should be afforded an opportunity to provide testimony on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



